Title: To Thomas Jefferson from Joseph Delaplaine, 20 October 1807
From: Delaplaine, Joseph
To: Jefferson, Thomas


                        
                            Sir,
                            Cincinnati 20th. October 1807
                        
                        This is the third time I have had the honor of addressing you within a few days. My first communication was
                            transmitted with a printed account of the proceedings of the 4th. of July, in this place; which I intended to produce as a
                            testimony of the esteem in which I am held by the people, and as a proof of my Strong regard and attachment for yourself.
                        My very respectable friends and relatives to the east, will doubtless, forward to you ample recommendations in
                            my behalf, as a suitable character to be appointed Register of the Land Office for the District of Cincinnati.
                        I flatter myself, Sir, that there is no man in this country, who can procure equal unexceptionable Security
                            for the faithful discharge of official duties.—
                        I am a man of family; not the least engaged in the purchase of lands, neither am I at all connected with a
                            person who is;—I have been regularly bred to business, and have been, and am now, as well as my relations, Strongly
                            attached to the present administration. Under these circumstances I cannot but be confident that I shall receive your friendship,
                            and be appointed Register of the United States Land office for the District of Cincinnati.
                        I hope it is not an unreasonable idea to entertain, that the applicant is in every respect perfectly
                            qualified; that the duties of the office will be discharged with faithfulness and much propriety, and that the President
                            of the United States will receive full Satisfaction with the choice.
                        With assurances of very high regard and esteem, I am, Sir, your most obedt. servt
                        
                            Joseph Delaplaine
                            
                        
                    